DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            DANIEL CRAMER,
                               Appellant,

                                     v.

              BANK OF AMERICA, NATIONAL ASSOCIATION,
                             Appellee.

                              No. 4D15-1242

                           [December 16, 2015]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Thomas M. Lynch, IV, Judge; L.T. Case
No. CACE09-37190 (02).

  Jerome R. Schechter of Jerome R. Schechter, P.A., Fort Lauderdale, for
appellant.

  Kimberly N. Hopkins and Ronald M. Gaché of Shapiro, Fishman &
Gaché, LLP, Tampa, for appellee.

PER CURIAM.

    Appellant challenges the trial court’s order denying his motion to quash
service of process. Appellant was personally served outside the court
following a hearing challenging prior service by publication on him in the
same case. He contends that the rule providing immunity from service of
process for an out-of-state resident while attending a court proceeding in
a related matter, as found in Lienard v. DeWitt, 153 So. 2d 302, 303 (Fla.
1963), should apply to in-state residents. We reject the extension of this
rule to in-state residents. We also note that the rule of immunity for out-
of-state residents attending proceedings does not apply where the
litigation in which service is made is closely related in the identity of
parties and issues to the proceedings being attended. Id. In this case, the
service was in the same proceeding and was made to reach appellant, who
was clearly attempting to avoid service.

   Affirmed.

WARNER, STEVENSON and GERBER, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2